Citation Nr: 1729218	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-06 918A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for emphysema/chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to December 8, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with anxiety and depressed mood prior to March 6, 2012, and in excess of 70 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 30 percent for asthma.

5.  Entitlement to a total disability rating based on unemployability (TDIU) from May 12, 2008 to December 8, 2010.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and B.M.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This matter comes before the Bard of Veterans' Appeals (Board) on appeal from May 2007, February 2009, May 2009, and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) on the issues concerning prostate cancer, hearing loss, asthma, and an adjustment disorder.  A transcript of the hearing is associated with the claims file; however, the VLJ who conducted the hearing is no longer employed by the Board.  In August 2016, the Veteran was sent a notice letter informing him of his right to a new hearing.  No response has been received from the Veteran; therefore, the Board will proceed accordingly.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  

This appeal was previously remanded by the Board in April 2011.

The disability ratings for bilateral hearing loss, asthma, and adjustment disorder were increased in a May 2012 rating decision.  As the benefits awarded were less than the maximum allowed under VA law and regulations, these increased rating claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This appeal was before the Board in November 2016.  The Board decided the issue of an increased rating for prostate cancer; this issue is no longer on appeal.  The remaining issues were remanded for further development.  

The Veteran was scheduled for a January 2017 Travel Board hearing so that he could testify on the issue of entitlement to service connection for emphysema/COPD.  In January 2017, prior to the date of the hearing, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702(e).


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal the request to reopen the claim of entitlement to service connection for emphysema/COPD; the issues of entitlement to higher ratings for bilateral hearing loss, adjustment disorder, and asthma; and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for emphysema/COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial compensable disability rating for bilateral hearing loss prior to December 8, 2011, and in excess of 10 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with anxiety and depressed mood prior to March 6, 2012, and in excess of 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial disability rating in excess of 30 percent for asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal regarding the issue of entitlement to a TDIU from May 12, 2008 to December 8, 2010 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In January 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal the request to reopen the claim of entitlement to service connection for emphysema/COPD; the issues of entitlement to higher ratings for bilateral hearing loss, adjustment disorder, and asthma; and entitlement to a TDIU.  There remain no allegations of errors of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

	

	(CONTINUED ON NEXT PAGE)

ORDER

The appeal for the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for emphysema/COPD is dismissed.

The appeal for the issue of entitlement to an initial compensable disability rating for bilateral hearing loss prior to December 8, 2011, and in excess of 10 percent thereafter, is dismissed.

The appeal for the issue of entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with anxiety and depressed mood prior to March 6, 2012, and in excess of 70 percent thereafter, is dismissed.

The appeal for the issue of entitlement to an initial disability rating in excess of 30 percent for asthma is dismissed.

The appeal for the issue of entitlement to a TDIU from May 12, 2008 to December 8, 2010 is dismissed.



		
D. JOHNSON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


